June 17, 2005

Mr. Donald E. Herrmann
Kelly Hart & Hallman, P.C.
201 Main Street, Suite 2500
Fort Worth, TX 76102

Mr. James Dan Moorhead
Law Offices of James Dan Moorhead
3609-A Pioneer Pkwy West
Arlington, TX 76013-4504

Mr. Philip John Kuhl Jr.
Sanford & Kuhl
5075 Westheimer Rd Ste 1180
Houston, TX 77056-5606
Mr. David E. Keltner
Jose Henry Brantley & Keltner, L.L.P.
675 North Henderson Street
Fort Worth, TX 76107

Mr. Thomas G. Farrier
Murphy Mahon Keffler & Farrier, L.L.P.
Burk Burnett Building
500 Main Street, Suite 1200
Fort Worth, TX 76102

Ms. Karen Sue Neeley
1700 Rio Grande, Suite 100
Austin, TX 78701

RE:   Case Number:  03-1001
      Court of Appeals Number:  02-00-00336-CV
      Trial Court Number:  236-1692-14-97

Style:      STERLING TRUST COMPANY
      v.
      RODERICK ADDERLEY, ET AL.

Dear Counsel:

      Today, the Supreme  Court  of  Texas  (Justice  Johnson  not  sitting)
delivered the enclosed opinion and judgment in the  above-referenced  cause.



                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures (2)
|cc:|Ms. Stephanie     |
|   |Lavake            |
|   |Mr. Thomas A.     |
|   |Wilder            |
|   |Mr. N. Scott      |
|   |Fletcher          |
|   |Mr. Royal B. Lea  |
|   |III               |
|   |Mr. Joseph R.     |
|   |Knight            |